NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MARGARET LUCY GAUTHIER,                         No. 15-17500

                  Appellant,                     D.C. No. 3:15-cv-02973-WHA

   v.
                                                 MEMORANDUM*
 DOONAN, GRAVES & LONGORIA LLC;
 et al.,

                  Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                               Submitted May 8, 2017**

Before:       REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

        Margaret Lucy Gauthier appeals pro se from the district court’s judgment

affirming the bankruptcy court’s order denying her motion for contempt against

appellees for alleged violations of the discharge injunction. We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 158(d). We review de novo a district court’s decision on appeal

from a bankruptcy court, and apply the same standard of review the district court

applied to the bankruptcy court’s decision. Christensen v. Tucson Estates, Inc. (In

re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

        The bankruptcy court did not abuse its discretion by denying Gauthier’s

motion for contempt because Gauthier failed to demonstrate that appellees violated

the discharge injunction by pursuing in rem proceedings. See Diaz-Barba v. Diaz-

Barba, (In re Icenhower), 755 F.3d 1130, 1138 (9th Cir. 2014) (setting forth

standard of review); Renwick v. Bennett (In re Bennett), 298 F.3d 1059, 1069 (9th

Cir. 2002) (moving party has the burden to show by clear and convincing evidence

that the contemnor violated a specific and definite order of the court); see also

Johnson v. Home State Bank, 501 U.S. 78, 84 (1991) (a discharge injunction

extinguishes only personal liability and leaves intact an action against the debtor in

rem).

        We reject as without merit Gauthier’s contention regarding the district

court’s judicial notice of documents filed in the bankruptcy court proceeding.

        Gauthier’s requests for judicial notice (Docket Entry Nos. 29, 30, and 34)

are denied. To the extent that these filings include arguments not raised in the

                                           2                                   15-17500
opening brief, such arguments are deemed waived. See Smith v. Marsh, 194 F.3d

1045, 1052 (9th Cir. 1999).

      Appellee Doonan, Graves & Longoria LLC’s (“DG&L”) request to “strike

the appeal,” set forth in its answering brief, is denied. Gauthier’s request to strike

DG&L’s answering brief, set forth in the reply brief, is denied.

      AFFIRMED.




                                           3                                    15-17500